             Case 1:18-cv-03020 Document 1 Filed 12/20/18 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

FEDERAL INSURANCE COMPANY,                     *    CIVIL ACTION NO. 1:18-cv-3020
a/s/o 5521 3rd STREET, LLC
                                               *
202B Halls Mill Road
Whitehouse Station, New Jersey 08889           *

               Plaintiff,                      *
v.
                                               *
                                                    JURY TRIAL DEMANDED
SMART BUILDERS COMPANY,                        *
LLC, formerly known as HERNANDEZ
CONTRACTING, LLC                               *
14707 Dunbar Lane
                                               *
Woodbridge, Virginia 22193
                                               *
Serve on Registered Agent:
Carlos Hernandez                               *
14707 Dunbar Lane
                                               *
Woodbridge, VA 22193
                                               *
               Defendant.
                                               *

                                         COMPLAINT

       Plaintiff, Federal Insurance Company, as subrogee of 5521 3rd Street LLC, by and

through its counsel, hereby files this Complaint against Defendant, Smart Builders Company,

LLC, formerly known as Hernandez Contracting, LLC, and alleges the following:

                                            PARTIES

       1.      Plaintiff, Federal Insurance Company (“Chubb” or “Plaintiff”), is a corporation

organized and existing under the laws of the State of Indiana with its principal place of business

at 202B Halls Mill Road, Whitehouse Station, New Jersey 08889, and at all times material hereto

was authorized to do business in the District of Columbia as an insurance company.

       2.      Defendant Smart Builders Company, LLC (“Defendant”), is a limited liability

company formerly known as Hernandez Contracting, LLC, organized and existing under the
              Case 1:18-cv-03020 Document 1 Filed 12/20/18 Page 2 of 6



laws of the commonwealth of Virginia that maintains a principal address of 14707 Dunbar Lane,

Woodbridge, Virginia, and at all times hereinafter mentioned was engaged in the business of,

inter alia, contracting work, including but not limited to roofing work.

                                          JURISDICTION

       3.        This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C.

§ 1332, in that there is complete diversity of citizenship between the parties, and plaintiff’s

damages are in excess of $75,000.00.

                                              VENUE

       4.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(2), in that the

events or omissions giving rise to this action occurred in the District of Columbia, and the

property that is the subject of the action has at all material times been situated in the District of

Columbia.

                                               FACTS

       5.        At all times material hereto, plaintiff Chubb provided insurance coverage to 5521

3rd Street, LLC with respect to its interests in the real and business property located at 5521 3rd

Street, NW, Washington, DC (hereinafter “the premises”).

       6.        On or before October 23, 2017, the owners of 5519 3rd Street, NW, the

neighboring property adjoining the premises (hereinafter “adjoining property”), contracted with

Freeway Construction, LLC, a general contractor, to perform roof work, including application of

a torch-down roof, on the adjoining property.

       7.        Freeway Construction, LLC contracted with Smart Builders Company, LLC, then

known as Hernandez Contracting, LLC, to perform roof work on the adjoining property as a

subcontractor.




                                                  2
                Case 1:18-cv-03020 Document 1 Filed 12/20/18 Page 3 of 6



          8.     On or about October 23, 2017, as a result of negligent roof work on the adjoining

property by the Defendant Smart Builders Company, LLC, then known as Hernandez

Contracting, LLC, and/or its agents, employees, and/or subcontractors, the premises became the

subject of a fire that resulted in property damages in excess of $450,732 to Plaintiff’s insured.

          9.     Pursuant to the terms and conditions of its contract of insurance, plaintiff Chubb

has made payments of an amount in excess of $450,732 to 5521 3rd Street, LLC.

          10.    As a result of the aforesaid payments, and pursuant to the contract of insurance

and by operation of law, plaintiff Chubb is subrogated to the rights of its insured, 5521 3rd Street,

LLC, against all parties responsible for the occurrence of said damages.

                                    COUNT I - NEGLIGENCE

          11.    Plaintiff incorporates by reference the preceding averments as if fully stated

herein.

          12.    The aforementioned damages were the direct and proximate result of the

negligence, carelessness, recklessness, and/or other unlawful conduct of Smart Builders

Company, LLC, formerly known as Hernandez Contracting, LLC, by and through its employees,

agents, vendors and/or subcontractors, more specifically described as follows:

                 a.     Failing to exercise reasonable care in the performance of duties in the use
                        of a torch on the roof of the adjoining property, including, but not limited
                        to, negligently performing the following:

                        i.      Using a torch on the roof of the adjoining property;

                        ii.     Failing to obtain a permit for use of a torch in its roofing activities;

                        iii.    Failing to competently use a torch on the roof of the adjoining
                                property in a safe and appropriate manner;

                        iv.     Failing to properly detect the placement of flammable and/or
                                combustible material(s) in the area where the torch was used;




                                                   3
Case 1:18-cv-03020 Document 1 Filed 12/20/18 Page 4 of 6



       v.      Failing to ensure that proper techniques were employed, and
               applicable safety procedures followed, as to the use of a torch on
               the roof of the adjoining property;

       vi.     Operating in an unsafe manner at and around flammable and/or
               combustible material(s);

       vii.    Failing to adequately monitor, instruct, supervise, warn and/or
               train its agents, employees and/or subcontractors to not use a torch
               on the roof of the adjoining property;

       viii.   Failing to adequately monitor, instruct, supervise, warn and/or
               train its agents, employees and/or subcontractors to competently
               use a torch on the roof of the adjoining property in a safe and
               appropriate manner;

       ix.     Failing to adequately monitor, instruct, supervise, warn and/or
               train its agents, employees and/or subcontractors to properly detect
               the placement of flammable and/or combustible material(s) in the
               area where the torch was used;

       x.      Failing to adequately monitor, instruct, supervise, warn and/or
               train its agents, employees and/or subcontractors to ensure that
               proper techniques were employed, and applicable safety
               procedures followed, as to the use of a torch on the roof of the
               adjoining property; and/or

       xi.     Failing to adequately monitor, instruct, supervise, warn and/or
               train its agents, employees and/or subcontractors from operating in
               an unsafe manner at and around flammable and/or combustible
               material(s).

 b.    Failing to adequately warn 5521 3rd Street, LLC and others of the dangers
       and hazardous conditions resulting from the conduct set forth in
       subparagraph (a) above;

 c.    Failing to provide, establish, and/or follow proper and adequate controls
       so as to ensure the proper performance of the tasks set forth in
       subparagraph (a) above;

 d.    Failing to retain competent, qualified and/or able agents or employees to
       perform the tasks set forth in subparagraph (a) above;

 e.    Failing to retain competent, qualified and/or properly/appropriately
       insured subcontractors to repair/install the adjoining roof;




                                 4
             Case 1:18-cv-03020 Document 1 Filed 12/20/18 Page 5 of 6



               f.      Failing to perform the tasks set forth in subparagraph (a) above in
                       conformity with the prevailing industry and governmental specifications
                       and standards;

               g.      Failing to take adequate precautions to prevent the ignition of flammable
                       and/or combustible materials in proximity to an open flame and/or heat
                       producing device;

               h.      Failing to take adequate precautions to prevent the ignition of flammable
                       and/or combustible materials exposed to heat embers, sparks and by-
                       products of torch use;

               i.      Failing to maintain a proper fire watch in an area where Defendant was
                       using a torch;

               j.      Failing to take adequate precautions to prevent the occurrence and spread
                       of fire in an area where Defendant was using a torch;

               k.      Failing to maintain an adequate supply of fire extinguishing equipment
                       while Defendant was using a torch in close proximity to flammable and/or
                       combustible material at the premises;

               l.      Failing to ensure that all torch work was performed in a safe manner in
                       compliance with all applicable national, state and/or local statutes, codes,
                       regulations and/or ordinances;

               m.      Failing to take all necessary and reasonable precautions to safeguard the
                       premises against the risk of harm by fire;

               n.      Failing to do those things necessary to prevent the occurrence of a fire at
                       the premises;

               o.      Violating the standards of care prescribed by statutes, rules, regulations,
                       ordinances, codes, and/or industry customs applicable to this action; and

               p.      Otherwise failing to use due care under the circumstances.

       13.     As a direct and proximate result of the foregoing, plaintiff Chubb sustained

damages as aforesaid for which Defendant Smart Builders Company, LLC, formerly known as

Hernandez Contracting, LLC, is liable to plaintiff, together with interest and costs of this action.




                                                  5
                Case 1:18-cv-03020 Document 1 Filed 12/20/18 Page 6 of 6



          WHEREFORE, Plaintiff Federal Insurance Company a/s/o 5521 3rd Street, LLC demands

judgment against Defendant Smart Builders Company, LLC, formerly known as Hernandez

Contracting, LLC, in the amount of $450,732.14, together with interest and the costs of this

action.

                                                 Respectfully submitted,

                                                 STRAVITZ LAW FIRM, PC


                                         By:     /s/Eric N. Stravitz
                                                 Eric N. Stravitz (Unified Bar No. 438093)
                                                 4300 Forbes Boulevard
                                                 Suite 100
                                                 Lanham, MD 20706
                                                 O: 240-467-5741
                                                 F: 240-467-5743
                                                 E: eric@stravitzlawfirm.com

OF COUNSEL:*
Steven K. Gerber, Esquire
COZEN O’CONNOR
One Liberty Place
1650 Market Street, Suite 2800
Philadelphia, PA 19103
T: 215-665-2088
F: 215-701-2088
E: sgerber@cozen.com
* Motion for Admission Pro Hac Vice to be filed

Attorneys for Plaintiff
Federal Insurance Company a/s/o
5521 3rd Street, LLC


                                 DEMAND FOR TRIAL BY JURY

          Plaintiff respectfully requests a trial by jury in the above-captioned matter.

                                                 /s/Eric N. Stravitz
                                                 Eric N. Stravitz (Unified Bar No. 438093)




                                                    6
